         Case 1:17-cv-08528-PGG-JLC Document 49 Filed 02/15/19 Page 1 of 2
                                                                                     Squire Patton Boggs (US) LLP
  SQUIRE )                                                                           2000 Huntington Center
                                                                                     41 South High Street
  PATTON BOGGS                                                                       Columbus, Ohio 43215

                                                                                     O   +1 614 365 2700
                                                                                     F   +1 614 365 2499
                                                                                     squirepattonboggs.com

                                                                                     Aneca E. Lasley
                                                                                     T +1 614 365 2830
                                                                                     aneca.lasley@squirepb.com



                                                     February 13, 2019


SUBMITTED BY ECF AND FACSIMILE

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007
Phone: (212) 805-0224
Fax: (212) 805-7986

          Re:       Thor 680 Madison Ave LLC v. Qatar Luxury Group S.P.C., et al., 1:17-cv-
                    08528 U.S.D.C., Southern District of New York (Foley Square)

Dear Judge Gardephe:

        On behalf of Defendant Qatar Luxury Group S.P.C. (“QLG”), we write pursuant to Section
I.D. of Your Honor’s Individual Rules of Practice to request the extension of deadlines in this case.

       1.     The deadline(s) sought to be extended. QLG seeks to extend all the remaining
discovery deadlines.

       2.       The length of time requested for the extension. QLG seeks a 7-day extension for
all remaining discovery deadlines. The dates would change as follows, adjusted for those dates
that would fall on weekends or holidays:


                         Event                               Date in November 20,                   Requested Date
                                                               2018 Stipulation
                                                                 (Docket #44)
 Complete fact discovery                                        March 18, 2019                       March 25, 2019
 Complete depositions of fact witnesses                         March 18, 2019                       March 25, 2019
 Complete expert discovery                                      April 12, 2019                       April 19, 2019
 Party-proponent expert disclosures                             March 11, 2019                       March 18, 2019

47 Offices in 21 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a
number of separate legal entities.

Please visit squirepattonboggs.com for more information.
      Case 1:17-cv-08528-PGG-JLC Document 49 Filed 02/15/19 Page 2 of 2
The Honorable Paul G. Gardephe
Page 2


 Party-opponent expert disclosures                March 25, 2019              April 1, 2019
 Post-discovery dispositive motion letter          April 1, 2019              April 8, 2019
 Opposition to post-discovery dispositive          April 8, 2019              April 15, 2019
 motion letter

       3.      The number of previous requests. The parties jointly stipulated to a 30-day
extension for all remaining discovery deadlines on September 24, 2018 (Docket #34), and another
30-day extension for all remaining discovery deadlines on November 20, 2018. (Docket #44.)

       4.      The reason for the current request. The parties have diligently engaged in
discovery, but have been unable to find a mutually agreeable date for the depositions of Plaintiff’s
30(b)(6) representatives prior to the March 18, 2019 fact discovery deadline. If granted, the
depositions would be held on March 19 and March 20, 2019.

       5.      Whether the adversary consents. Plaintiff does not oppose this extension.


 Dated:     February 13, 2019                     Respectfully submitted,

                                                  SQUIRE PATTON BOGGS (US) LLP

                                                   /s/ Aneca E. Lasley
                                                   Aneca E. Lasley
                                                   Christopher F. Haas
                                                   Squire Patton Boggs (US) LLP
                                                   2000 Huntington Center
                                                   41 South High Street
                                                   Columbus, OH 43215
                                                   Telephone: 614-365-2700
                                                   Facsimile: 614-365-2499
                                                   Email: aneca.lasley@squirepb.com
                                                   Email: christopher.haas@squirepb.com

                                                   Stephanie E. Niehaus
                                                   Squire Patton Boggs (US) LLP
                                                   30 Rockefeller Plaza, 23rd Floor
                                                   New York, New York 10112
                                                   Telephone: (212) 872-9800
                                                   Fax: (212) 872-9815
                                                   E-mail: Stephanie.niehaus@squirepb.com

                                                  Attorneys for Defendant Qatar Luxury Group,
                                                  S.P.C.

cc:    All counsel of record via ECF notice
